ORDER

PER CURIAM.
Nicholas G. Higgins appeals from a summary judgment entered against him and in favor of Legends Acquisition Company, L.L.C. (Legends), d/b/a The Country Club at the Legends (the Club) in Higgins’s cause of action to recover damages for Legends’ failure to partially refund initiation fees Higgins paid to the Club for membership as provided by the Club’s Bylaws. We have reviewed the briefs of the parties and the record on appeal and conclude that the language of Section 5.02 of the Club’s Bylaws is not ambiguous, and because no genuine issues of material fact exist, Legends is entitled to judgment as a *137matter of law. ITT Commercial Fin. Corp. v. Mid-Am, Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).